Case: 4:19-cr-00059-GHD-JMV Doc #: 37 Filed: 07/07/20 1 of 2 PagelD #: 405

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
Vv. CRIMINAL NO, 4:19-cr-00059-GHD-JMV
JOHN CQUEY DEFENDANT

ORDER REGARDING DEFENDANT’S PRO SE MOTION
FOR COMPASSIONATE RELEASE

 

The Defendant has filed a pro se motion seeking compassionate release [33].' In his
motion, the Defendant specifically disclaims that he is seeking relief under Sections A, B, or C of
Application Note | to Section 1B1.13 of the United States Sentencing Commission Guidelines
Manual (Nov. 2018).? In his reply to the Government’s response to his motion, however, the
Defendant raises the issue of childcare, which may in fact place the Defendant’s request for
compassionate release under the purview or ambit of Section C of Application Note 1 to Section
1B1.13 [36]. Because this issue was raised for the first time in the Defendant’s reply, the
Government has not been afforded an opportunity to address it.

Accordingly, if in fact the Defendant is requesting relief under Section C of Application
Note 1 to Section 1B1.13, the Court hereby grants him 14 days from today’s date to clarify and
supplement his pending motion. The Government is granted 10 days from the date of receipt of
any supplemental filing to respond. The Defendant is in turn granted 10 days, from the date of
receipt, to reply to the Government’s response. The Court is cognizant of the fact that the

Defendant may face difficulty and delay in preparing written documents. The Court has taken this

 

! The Defendant is presently incarcerated at the Federal Correctional Institution — Yazoo City; the Court

sentenced the Defendant to 18 months imprisonment on January 16, 2020, after he pled guilty to five counts of making
false material statements in violation of 33 U.S.C. 1319(c)(4) [23].

2 Section C of Application Note | provides that, in some situations, family circumstances regarding the care
of minor children can constitute an extraordinary and compelling reason for the reduction of a term of imprisonment.
United States Sentencing Commisston, Guidelines Manual §1B1.13, Application Note [(C) (Nov. 2018).

 
Case: 4:19-cr-00059-GHD-JMV Doc #: 37 Filed: 07/07/20 2 of 2 PagelD #: 406

into consideration and has granted adequate time for the Defendant to prepare the aforementioned
documents. In the event the Defendant wishes to expedite consideration of this matter, he may file
his supplemental pleading sooner than the allotted 14 days.

7 a
SO ORDERED, this the day of July, 2020.

Ak MW Sateen

SENIOR U.S. DISTRICT JUDGE

 

 

 
